Citation Nr: 1122901	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO. 07-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for disability of the thoracolumbar spine for the period prior to March 8, 2008.

2. Entitlement to an initial rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine for the period from March 8, 2008, forward.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Although the RO has since awarded a higher initial rating for low back disability effective from March 8, 2008, the Veteran has continued his appeal. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran provided testimony at an April 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

At his April 2011 Board hearing the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits. As the SSA records will be relevant to the nature and severity of the Veteran's service-connected disabilities and his ability to secure or follow a substantially gainful occupation, the RO/AMC must seek to obtain the records and associate them with the claims file. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Also, at his April 2011 Board hearing the Veteran indicated that his service-connected low back disability had worsened since the time of his most recent VA examination in March 2008. Although not dispositive, he must be provided a new VA examination for the purpose of ascertaining his current level of disability and whether he is unable to secure or follow a substantially gainful occupation due to service-connected disabilities. See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

Additionally, updated records of medical treatment as described at the Veteran's April 2011 Board hearing must be obtained in connection with the Veteran's claims. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his disabilities during the period from April 2005 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, obtain records from each health care provider the Veteran identifies that have not been previously obtained. 

(b) The records sought must include all relevant records of VA treatment for the period from May 2009 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.





2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine the current severity of the Veteran's service-connected low back disability.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must report the complete range of motion for the thoracolumbar spine. In providing this objective information, he must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion or no limitation of function, such facts must be noted in the report.

(d) The examiner must describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities. The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

(e) The examiner must provide an opinion as to the impact of the Veteran's service-connected low back disability on his social and occupational functioning and his ordinary activities of daily life.

(f) The examiner must provide an opinion as to whether the combined effects of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

(i) The examiner must be informed that the Veteran's service-connected disabilities include hypertension, tinnitus, degenerative joint disease and degenerative disc disease of the thoracolumbar lumbar spine, peripheral neuropathy of the right low extremity, and peripheral neuropathy of the left lower extremity. 



(ii) If the examiner finds that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, he must provide an opinion as to the approximate date (at any time on or after April 2005) from which the Veteran has been unable to secure or maintain substantially gainful employment due to service-connected disabilities.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(h) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

4. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


      
_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

